Citation Nr: 0730271	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a stomach disorder, 
to include ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

Evidence of record includes treatment reports from Traci J. 
Edwards, M.D., noting a complaint of migraines from February 
2000, a May 1998 diagnosis of epigastric abdominal pain, and 
an April 1999 diagnosis of non-specific gastritis with a 
history of duodenal ulcers.  The service medical records 
include complaints, treatment, and diagnoses of headaches, as 
well as various stomach and related disorders to include 
enteritis, gastroenteritis, and possible gastritis.  
Significantly, however, at the veteran's June 2007 Travel 
Board hearing, she testified to also having received 
treatment for her migraines and stomach disorder, to include 
ulcers, from the following medical facilities:  

*	Darnall Army Medical Center, Fort Hood, Texas, from 
December 1979-1984; 
*	Ireland Army Community Hospital, Fort Knox, Kentucky, 
from 1984 to 2000; and, 
*	Dallas VA Medical Center from 2000 to the present.  

With the exception of VA treatment records from April 1999, 
and from April 2001 to January 2003, the record is devoid of 
the aforementioned VA and Army treatment reports.  Moreover, 
in light of the appellant's June 2007 testimony, it is 
possible that some of the aforementioned treatment records 
may be under another person's Social Security number, as the 
veteran has testified to receiving dependent care at Army 
medical installations post-service.  

On remand, the requisite individual authorizations must be 
obtained and the aforementioned missing treatment records 
must be procured and associated with the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  If newly associated 
treatment evidence documents a present diagnosis of either 
migraines or a stomach disorder, to include ulcers, the 
veteran is to be afforded a VA examination to determine 
whether there is a link between her inservice headaches or 
stomach problems and any current diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The RO must try to procure any 
treatment reports pertaining to the 
veteran's headaches and stomach disorder, 
to include ulcers, from Darnall Army 
Medical Center, Fort Hood, Texas, for the 
period from December 1979 to 1984; from 
Ireland Army Community Hospital, Fort 
Knox, Kentucky, for the period from 1984 
to 2000; and from the Dallas VA Medical 
Center from 2000 to the present.  The RO 
is to solicit any necessary authorization 
from the veteran to procure such medical 
records.  As the veteran has testified to 
having received dependent care post-
service through her father and late former 
husband pertinent document requests must 
include their Social Security numbers as 
well, subject to the restrictions of the 
Privacy Act.  If any identified Federal 
records are not secured, the RO must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.

2.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
updated notice of what evidence has been 
received and not received by VA, or notice 
as to who has the duty to secure evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

3.  After associating any evidence 
received, if, and only if it is shown that 
the veteran has a current diagnosis of 
migraines, she is to be afforded a VA 
examination.  The claims folder is to be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the physician is to address whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that migraines were 
incurred in or aggravated by military 
service.  A complete rationale explaining 
the reasons for any proffered opinion 
should be provided.  

4.  After associating with the record any 
evidence received, if, and only if it is 
shown that the veteran has a current 
diagnosis of a stomach disorder, to 
include an ulcer, she is to be afforded a 
VA examination.  The claims folder is to 
be made available to and reviewed by the 
examiner prior to the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the physician is to address whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that any diagnosed stomach 
disorder, to include an ulcer disorder, 
was incurred in or aggravated by military 
service.  If a peptic ulcer (gastric or 
duodenal) is diagnosed, the examiner must 
opine whether it is at least as likely as 
not that a peptic ulcer was compensably 
disabling within the first year following 
the veteran's separation from active duty 
in December 1979.  A complete rationale 
explaining the reasons for any proffered 
opinion should be provided.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure they are in 
complete compliance with the directives of 
this REMAND.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures at once.  
 
6.  Thereafter, the RO must readjudicate 
the veteran's claims of entitlement to 
service connection for migraines and for a 
stomach disorder, to include ulcers.  The 
RO is advised that it is to make any 
determination based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, any evidence not 
received, and all applicable laws and 
pertinent regulations.  If the appellant 
fails to show for any scheduled VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2006).  Further, 
documentation of any failure to report for 
any examination or study must be placed in 
the claims file.  A reasonable period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court)  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

